Citation Nr: 1706699	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a temporary total rating for convalescence following surgery for a service-connected right knee disability, under 38 C.F.R. § 4.30 (Paragraph 30 benefits).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in relevant part, granted service connection for a right knee disability, effective June 17, 2009, and denied entitlement to Paragraph 30 benefits.  Jurisdiction of the appeal was subsequently transferred to the Honolulu, Hawaii, RO.

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Notably, the Veteran waived his right to have his representative present at the hearing.  

The Board notes that in a July 2015 rating decision the Pittsburgh, Pennsylvania, RO denied the Veteran's claims of entitlement to service connection for a cervical spine disability, costochondritis, and a tingling disorder of the right fingers and hand.  Thereafter, the Veteran entered a notice of disagreement as to such claim in September 2015.  Although a statement of the case (SOC) has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the RO.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the claims file reveals that additional documents were added to the claims file after the issuance of the June 2011 SOC.  However, the documents are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  On June 4, 2009, the Veteran underwent an arthroscopic surgical procedure on his service-connected right knee.

2.  The Veteran filed a claim for to reopen a previously denied claim for service connection for a right knee disability on June 17, 2009, and in relevant part, service connection was granted, effective June 17, 2009.

3.  The Veteran was released to light duty at work on July 17, 2009, and full duty on September 1, 2009.

4.  The most probative evidence indicates that beginning June 17, 2009, the Veteran's June 4, 2009, surgery did not require one month of convalescence; did not result in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); and did not require immobilization by cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation under 38 C.F.R. § 4.30 for the service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in July 2009, August 2009, and September 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

The Board notes that a VA examination was not conducted in conjunction with the claim for Paragraph 30 benefits.  The duty to examine is triggered when "based upon a review of the evidence of record...VA determines [an examination] is necessary to decide the claim.  A medical examination...is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim."  38 C.F.R. § 3.159(c)(4).  Here, private medical records covering the period from the initial evaluation for surgery through the release from regular follow-up contain sufficient information to permit application of the applicable regulations.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his post-surgical, right knee symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  While the Veteran was not specifically advised that a temporary total rating could not be awarded prior to the date of service connection, the Board finds that such was harmless error and that remanding the appeal to procure hearing testimony as to that matter would serve no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran contends that his June 2009 right knee surgery rendered him unable to work at his mixed martial arts (MMA) teaching position and unable to participate in certain testing for his full-time position as a police desk sergeant.  He also reported at the September 2016 hearing that he used crutches for 45 days following the surgery.  Thus, he contends he is entitled to Paragraph 30 benefits.

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a). 

After reviewing the record, the Board finds the weight of the evidence is against the assignment of a temporary total rating under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own statements, testimony, and the post-surgical medical evidence.  Overall, such evidence does not demonstrate that at least one month of convalescence was required or indicate the presence of severe post-operative residuals warranting the assignment of a temporary total rating.

As an initial matter, the Board notes that the Veteran filed his claim to reopen a previously denied claim for service-connection for a right knee disability on June 17, 2009.  In the May 2010 rating decision on appeal, the RO granted service connection for a right knee disability effective June 17, 2009; the Veteran did not challenge the effective date of that rating within one year of the decision.  Because a temporary total rating can only be assigned for a service-connected disability, the Board may not consider any period of convalescence prior to June 17, 2009.  

Regarding the period after June 17, 2009, the Veteran reported at the September 2016 Board hearing that he returned to his primary job as a desk sergeant within 30 days of the June 4, 2009, surgery, that he was participating in physical therapy at that time, and he denied being prescribed a 30 day period of convalescence by his medical care provider; notably, he would have needed to be prescribed a 43 day period of convalescence to warrant a temporary total rating based on prescribed post-surgical convalescence given the disparity between the date of his surgery and the date he was awarded service connection.  Thus, a temporary total rating is not warranted under this theory of entitlement.

However, as noted above, a temporary total rating for convalescence may also be awarded when surgical repair results in severe post-operative residuals such as continued use of crutches with weight-bearing prohibited.  While the Veteran reported at the September 2016 hearing that he was restricted to crutches for 45 days after the surgery, the record does not support this assertion.  The Board acknowledges that the Veteran did undergo pre-operative instruction on the use of crutches in June 2009 and that at the time of his discharge on June 4, 2009, he was advised to use his crutches and avoid weight bearing.  Nevertheless, during follow-up treatment on June 5, 2009, the Veteran was advised to bear weight as tolerated and by June 11, 2009, the treating clinician made no reference to the Veteran's use of crutches.  Turning to the period after service-connection was granted, the Veteran was noted to experiencing "catching [in the knee] when walking" on June 29, 2009, and he reported running half a mile on July 23, 2009.  Additionally, while the Veteran received treatment several other times in the month following June 17, 2009, there was no indication that he was using crutches for ambulation.  

Given the foregoing, the Board finds the Veteran's assertions of continued post-surgical use of crutches lack credibility in light of his reports of running and walking shortly after his surgery, his physician's notation that weight-bearing as tolerated was acceptable, and the lack of contemporaneous notations of the use of crutches in concurrent reports of medical treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Thus, the Board finds that the record does not support the award of a temporary total rating based on the continued use of crutches as the most probative evidence indicates that the Veteran was walking, and in fact running, on his knee shortly after June 17, 2009.

Finally, there is no indication in the lay or medical evidence of record that the Veteran's right knee was immobilization by cast.  As such, a temporary total rating is also not warranted under this theory of entitlement.

In sum, the evidence does not show, nor does the Veteran contend, that convalescence or home confinement was medically required for at least month following his June 2009 right knee surgery, let alone for one month following the date of service-connection, June 17, 2009.  Further, the probative evidence of record does not support a finding that the Veteran sustained severe post-operative residuals such as the continued use of crutches with normal weight-bearing prohibited.  Moreover, the records do not show, and the Veteran has not alleged, that he had stumps of recent amputations, therapeutic immobilization of a joint, application of a body cast, or symptoms necessitating the use of wheelchair or incompletely healed surgical wounds.  Further, there is no evidence that the June 2009 procedure resulted in immobilization by cast, without surgery, of one major joint or more.

In essence, there is no evidentiary support for the Veteran's claim, and the claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

A temporary total rating under 38 C.F.R. § 4.30 for treatment requiring convalescence, for the June 2009 right knee arthroscopy is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


